DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 10, 14, & 15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Hagen (US Pub no. 2005/0040501 A1).
Regarding claim 1, Hagen et al discloses a module comprising: a substrate (19) having a main surface; a first component (18) mounted on the main surface[0017]; and a first wire group (24/50)constituted of three or more wires disposed in parallel with each other that are bonded to the main surface so as to straddle the first component (18)while extending in a first direction (fig. 2), wherein when sections are defined along a second direction perpendicular to the first direction, the first wire group (24)includes a first section in which a distance between wires adjacent to each other is a first length and a second section (50) in which a distance between wires adjacent to each other is a second length longer than the first length (fig. 2) ( Examiner notes that the wire bonds 50 are spaced apart further than the wire bonds 24).

Regarding claim 3, Hagen et al discloses including a second wire group (52)arranged in a direction different from the first wire group (24/50)and constituted of three or more wires disposed in parallel with each other that are bonded to the main surface so as to straddle the first component (18) fig. 2.
Regarding claim 4, Hagen et al discloses wherein when sections are defined along the first direction (fig. 2), the second wire group (52) includes a third section (center wires that are close together) in which a distance between wires adjacent to each other is a third length and a fourth section (outside wires on edges of 52) in which a distance between wires adjacent to each other is a fourth length longer than the third length (fig. 2).
Regarding claim 5, Hagen et al discloses wherein the three or more wires of the first wire group (24/50) and the three or more wires of the second wire group (52) are orthogonal to each other (fig 2).
Regarding claim 8, Hagen et al discloses including a shield film spaced apart from the main surface and configured to cover the first component (18) and the first wire group (24/50) [0037].

Regarding claim 14, Hagen et al discloses including a second wire group (52) arranged in a direction different from the first wire group (24/50)and constituted of three or more wires disposed in parallel with each other that are bonded to the main surface so as to straddle the first component (18) fig. 2.
Regarding claim 15, Hagen et al discloses wherein the three or more wires of the first wire group (24/50) and the three or more wires of the second wire group (52) are orthogonal to each other (fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagen (US Pub no. 2005/0040501 A1).
Regarding claim 6, Hagen et al discloses all the claim limitations of claim 1. However, the embodiment of fig.2 fails to teach wherein the first direction obliquely intersects with a longitudinal direction of the first component. However, in another embodiment (fig. 4), Hagen et al teaches the first direction obliquely intersects with a longitudinal direction of 
Regarding claim 16, Hagen et al discloses all the claim limitations of claim 2. However, the embodiment of fig.2 fails to teach wherein the first direction obliquely intersects with a longitudinal direction of the first component. However, in another embodiment (fig. 4), Hagen et al teaches the first direction obliquely intersects with a longitudinal direction of the first component [0029].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of fig. 2 of Hagen et al with the fig. 4 embodiment to achieve requirements of a particular shielding application.
Regarding claim 17, Hagen et al discloses all the claim limitations of claim 3. However, the embodiment of fig.2 fails to teach wherein the first direction obliquely intersects with a longitudinal direction of the first component. However, in another embodiment (fig. 4), Hagen et al teaches the first direction obliquely intersects with a longitudinal direction of the first component [0029].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the embodiment of fig. 2 of Hagen et al with the fig. 4 embodiment to achieve requirements of a particular shielding application.
Regarding claim 18, Hagen et al discloses all the claim limitations of claim 4. However, the embodiment of fig.2 fails to teach wherein the first direction obliquely 
Regarding claim 19, Hagen et al discloses all the claim limitations of claim 5. However, the embodiment of fig.2 fails to teach wherein the first direction obliquely intersects with a longitudinal direction of the first component. However, in another embodiment (fig. 4), Hagen et al teaches the first direction obliquely intersects with a longitudinal direction of the first component [0029].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of fig. 2 of Hagen et al with the fig. 4 embodiment to achieve requirements of a particular shielding application.
Claims 7,9, 11, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagen (US Pub no. 2005/0040501 A1) in view of Heppner (US Pub no. 2018/0166363 A1).
Regarding claim 7, Hagen et al discloses all the claim limitations of claim 1 but fails to teach including a sealing resin configured to cover the first component and the three or more wires.
However, Heppner et al discloses semiconductor packaging device with shielding structures including a sealing resin configured to cover the first component (300)and three or more wires (320)[0036].  It would have been obvious to one of ordinary skill in 
Regarding claim 9, Hagen et al discloses all the claim limitation of claim 8 but fails to teach wherein at least any wire of the first wire group is in contact with the shield film.
However, Heppner et al discloses any wire (620) of the wire group is in contact with the shield film (632). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to Hagen et al with the teachings of Heppner et al to electrically couple the top assembly EMI shield to the common electrical ground structure.
Regarding claim 11, Hagen et al discloses all the claim limitation of claim 10 but fails to teach wherein at least any wire of the first wire group is in contact with the shield film.
However, Heppner et al discloses any wire (620) of the wire group is in contact with the shield film (632). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to Hagen et al with the teachings of Heppner et al to electrically couple the top assembly EMI shield to the common electrical ground structure.

Regarding claim 12, Hagen et al discloses all the claim limitations of claim 1 but fails to teach including a sealing resin configured to cover the first component and the three or more wires.


Regarding claim 13, Hagen et al discloses all the claim limitations of claim 1 but fails to teach wherein the first component is a low noise amplifier.
However, in the same endeavor, Heppner et al teaches a low noise amplifier as a suitable die for semiconductor packaging [0058]. Since incorporating a low noise amplifier is one of finite number of identified solutions to provide a semiconductor package that would benefit from the wire bonds designed to reject a predetermined range of frequencies/wavelengths of electromagnetic noise and/or interference as taught by Heppner et al.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try incorporating a low noise amplifier in Hagen et al because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813